Citation Nr: 1435670	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a service connection for a skin condition, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for arthritis (joints), to include as due to Agent Orange exposure.

7.  Entitlement to service connection for restless leg syndrome, to include as due to Agent Orange exposure.

8.  Entitlement to service connection for a kidney condition, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hearing loss, hypertension, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, and a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's nummular eczema had its onset in service or is otherwise etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his nummular eczema was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for nummular eczema is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a "chronic" disease by demonstrating continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including chloracne or other acneform disease consistent with chloracne.

The Veteran had active service from July 1966 to April 1968.  He claims that he has a skin condition that is related to his active service, including Agent Orange exposure.

In March 2010 and July 2011 letters, Dr. D.G. wrote that he treated the Veteran for a nummular eczema rash on his arms, legs, and trunk.

With regard to the Veteran's active service, his personnel records reflect that he served in the Republic of Vietnam from May 1967 to May 1968.  Therefore, herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that although several of the Veteran's service treatment records have been associated with the claims file, none of these records relate to his time in Vietnam, thereby suggesting that some of his records are missing.  The Board acknowledges that the RO attempted to obtain these records from the National Personnel Records Center (NPRC), and sent follow-up correspondence to the Veteran explaining that these records were unable to be located.  An August 2009 formal finding of unavailability was also prepared by the RO.  

With regard to the Veteran's service treatment records that have been associated with the claims file, none of these records reflect complaints of any skin condition.

Four months post-service, an August 1968 letter from the John J. Cochran VA medical center to the Veteran reflects that his application for outpatient treatment for a skin condition was tentatively approved.

The earliest post-service treatment records in the claims file are a few VA treatment records dated from September 2006 to May 2008 (as well as a few subsequent VA mental health treatment records), none of which reflect treatment for any skin condition.

In his March 2010 and July 2011 letters, Dr. D.G. noted that the Veteran reported experiencing his skin condition intermittently since his active service.  In his March 2010 letter, Dr. D.G. wrote that he did not know the cause of nummular eczema, that he was not aware of anyone who does, and that he simply did not know the answer to the question as to whether it might be related to chemical exposure.  In his July 2011 letter, Dr. D.G. further explained that while he was unable to opine as to the etiology of the Veteran's nummular eczema, the Veteran reported a history of symptoms since service in Vietnam, and that the VA documentation that he sought treatment for skin disease in 1968 was "significant evidence that this problem at least existed at that time and has persisted since."

As shown above, there is evidence of a current nummular eczema condition manifested by a rash, the Veteran asserts that he has experienced the rash since his active service, and Dr. D.G. opined in his letter that there is significant evidence that his nummular eczema has existed since service and persisted since, particularly in light of the documented evidence of complaint of a skin condition in 1968.  The Board adds that although the Veteran may not be competent to diagnose nummular eczema, he is competent to report experiencing rash-like symptoms intermittently since service.  See Charles v. Prinicipi, 16 Vet. App. 370 (2002).  In light of the above, although there are no service treatment records associated with the claims file from the Veteran's time in service in Vietnam, and the remaining service treatment records that have been associated with the claims file show no complaints of any skin problems, the Board finds that the weight of all of the evidence of record is in relative equipoise as to whether the Veteran's nummular eczema had its onset in service and has continued intermittently since service.  Therefore, the Board will resolve all doubt in favor of the Veteran and grant service connection for nummular eczema, regardless as to whether it might be related to conceded herbicide exposure (as there is sufficient evidence to conclude that it nevertheless had its onset in service and has continued since service).

In sum, having resolved doubt in favor of the Veteran, the Board concludes that service connection for nummular eczema is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for nummular eczema is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also claims entitlement to service connection for bilateral hearing loss, hypertension, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, and a kidney condition.  He asserts that all but his hearing loss are related to in-service Agent Orange exposure.

Only a few VA treatment records are associated with the claims file (dated since September 2006).  An August 2011 problem list reflects that the Veteran was followed for diagnosed hypertension and impotence of organic origin.  An August 2011 record notes that the Veteran reported experiencing periods of apnea when he sleeps.  The Board also notes that the Veteran was provided with a VA examination in February 2010 relating to his hearing loss claim, and that he subsequently submitted for consideration a private audiograph dated in March 2010, which does not address etiology.

With regard to the Veteran's active service, as explained above, herbicide exposure has been conceded based on the Veteran's service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Board notes, however, that none of the claims being remanded herein appear to involve any listed disease under 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.  The Veteran is not, however precluded from proving entitlement to service connection on a direct basis, including as due to his conceded herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993). 

With regard to the Veteran's service treatment records, they are silent as to any treatment for hearing loss, hypertension, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, or any kidney condition.  As noted above, however, it appears that some of the Veteran's service treatment records relating to his time in service in Vietnam may be missing from the claims file.  Again, the Board acknowledges that the RO attempted to obtain these records from the National Personnel Records Center (NPRC), and sent follow-up correspondence to the Veteran in August 2009 explaining that these records were unable to be located.  See Memorandum of Formal Finding of Unavailability, August 2009.  The August 2009 notice letter did not, however, explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel, buddy statements, state or local accident and police reports, employment physical examinations, other medical evidence where treatment was sought after separation, letters written during service, pharmacy prescription records and insurance examinations.  Also, a Form 13055 was not requested.  Therefore, on remand, the Veteran should be provided with such notice of the possible alternate sources that could substitute for the missing records (if any), and a completed Form 13055 should be requested.

Also, as noted above, only a handful of VA treatment records dated since September 2006 have been associated with the claims file, mostly dated through May 2008, with a few subsequent records relating specifically to mental health treatment.  As it appears that there may be VA treatment records outstanding, the Board finds that a remand is necessary so that any outstanding VA treatment records dated since August 1968 can be associated with the claims file.  In this regard, the Veteran reported in his claim that he was treated at the John Cochran Veterans Hospital from August 1968.  

Finally, the representative indicated in written argument dated in May 2014 that the 2006 conclusion of the National Academy of Sciences (NAS) was that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Accordingly, a VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran explaining that there may be service treatment records missing from the claims file, particularly relating to his time in service in Vietnam.  The notice should explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel, buddy statements, state or local accident and police reports, employment physical examinations, other medical evidence where treatment was sought after separation, letters written during service, pharmacy prescription records and insurance examinations.  

A completed Form 13055 should also be requested from the Veteran.

2.  Associate with the claims file all of the Veteran's VA treatment records dated since August 1968 pertaining to treatment of the Veteran at the John Cochran VA medical facility.

3.  Obtain a medical opinion concerning the etiology of hypertension.  If the clinician determines an examination is necessary in order to provide the requested opinion, then one should be scheduled.  

The claims file, to include a copy of this remand, must be made available to the clinician for review, and the opinion must reflect that such a review was accomplished.

The clinician should provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed exposure to herbicides.  

In providing this opinion, the clinician should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

The clinician's attention is also directed to the elevated blood pressure reading shown on the separation examination.

The clinician must provide a thorough rationale for his or her conclusion. The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


